Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
 	Pending claims 21-30, 38-42, 45, 48-54 are addressed below.

Election/Restrictions
Claim 21 is found allowable. The restriction requirement between the groups of invention, as set forth in the Office action mailed on 12/01/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/01/2020 is fully withdrawn  Claims 30 and 38-40, directed to non-elected groups of invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/01/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Aaron Grunberger (Reg. No. 59210) on 04/25/2022.

The application has been amended as follows: 
1-20. (Canceled).
21. (Currently Amended) An injector component of an injector for introducing a fluid, the injector component being configured for moving an armature that (a) is below the injector component and (b) is attached to a valve needle that extends through the armature to a valve seat that is below the armature, the injector component comprising:
a tubular base body; and 
a coating on a bottom end face of the base body that faces an upward facing end face of the armature; 
wherein: 
the coating includes, when the tubular base body is viewed in cross section, a point of maximum thickness on the bottom end face of the base body that lies on a radial exterior half of the base body; 
a most radially exterior region of the bottom end face of the base body includes no coating; 
the coating tapers, on the bottom end face of the base body, with a respective gradual reduction of a thickness of the coating from the point of maximum thickness both in a radially exterior direction and in a radially interior direction; and
a bottom region of an annular radially interior surface of the base body, as it extends towards the coated bottom end face of the base body, tapers radially outward so that the base body is radially thicker above the bottom region than in the bottom region.
22. (Previously Presented) The injector component as recited in claim 21, wherein no coating is provided on an annular radially exterior surface of the base body.
23. (Previously Presented) The injector component as recited in claim 21, wherein the coating has a thickness of [Symbol font/0xB3] 6[Symbol font/0x6D]m at the point of maximum thickness.
24. (Previously Presented) The injector component as recited in claim 21, wherein the base body has a central feed-through opening through which the valve needle extends.
25. (Previously Presented) The injector component as recited in claim 24, wherein the coating has a thickness of [Symbol font/0xB3] 5[Symbol font/0x6D]m at a radially interior edge of the bottom end face of the base body.
26. (Currently Amended) The injector component as recited in claim 24, wherein the annular radially interior surface of the base body is at least partially coated in the feed-through opening.
27. (Canceled)
28. (Previously Presented) The injector component as recited in claim 21, wherein the coating is developed in symmetry with a center axis.
29. (Previously Presented) The injector component as recited in claim 21, wherein the injector component is an inner pole of a solenoid actuator.
30. (Currently Amended) An injector for introducing a fluid, the injector comprising:
an injector component; 
an armature below the injector component; and
a valve needle that extends through the armature to a valve seat that is below the armature;
wherein:
the injector component includes a tubular base body and a coating on a bottom end face of the base body that faces an upward facing end face of the armature; 
 the coating includes, when the tubular base body is viewed in cross section, a point of maximum thickness on the bottom end face of the base body that lies on a radial exterior half of the base body;
a most radially exterior region of the bottom end face of the base body includes no coating; 
the coating tapers, on the bottom end face of the base body, with a respective gradual reduction of a thickness of the coating from the point of maximum thickness both in a radially exterior direction and in a radially interior direction; and
a bottom region of an annular radially interior surface of the base body, as it extends towards the coated bottom end face of the base body, tapers radially outward so that the base body is radially thicker above the bottom region than in the bottom region.
31-37. (Canceled). 
38. (Currently Amended) A method for producing an injector component configured for moving an armature that (a) is below the injector component and (b) is attached to a valve needle that extends through the armature to a valve seat that is below the armature, the injector component including a tubular base body partly coated with a coating, the method comprising:
providing the tubular base body component;
placing the component in a device in such a way that a most radially exterior region of a bottom end face of the base body, which, when arranged with the armature, faces an upward facing end face of the armature, rests on an annular contact face of the device in order to cover the most radially exterior region of the bottom end face of the base body so as to avoid coating of the most radially exterior region of the base body;
exerting a preloading force such that the injector component to be coated rests in a preloaded manner on the annular contact face; and
coating bottom end face of the base body in such a way that the coating has, when the tubular base body is viewed in cross section, a point of maximum thickness on the bottom end face that lies on a radially exterior half of the base body and no coating is present on the most radially exterior region of the bottom end face of the base body;
wherein: 
the coating tapers, on the bottom end face of the base body, with a respective gradual reduction of a thickness of the coating from the point of maximum thickness both in a radially exterior direction and in a radially interior direction; and
a bottom region of an annular radially interior surface of the base body, as it extends towards the coated bottom end face of the base body, tapers radially outward so that the base body is radially thicker above the bottom region than in the bottom region.
39. (Currently Amended) The method as recited in claim 38, wherein:
the base body is annular with a central feed-through opening; [[,]] and 
the coating reaches at least up to an inner edge of the base body at which the bottom end face connects to the annular radially interior 
40. (Currently Amended) The method as recited in claim 39, wherein the annular radially interior 
41. (Previously Presented) The injector component as recited in claim 21, wherein the coating has a thickness of 6.5[Symbol font/0x6D]m at the point of maximum thickness.
42. (Previously Presented) The injector component as recited in claim 24, wherein the coating has a thickness of [Symbol font/0xB3] 5.5[Symbol font/0x6D]m at a radially interior edge of the bottom end face of the base body.
43-44. (Canceled). 
45. (Previously Presented) The injector component as recited in claim 21, wherein the bottom end face is a bottom-most linear surface of the injector component.
46-47. (Canceled). 
48. (Previously Presented) The injector component as recited in claim 21, wherein the respective gradual reductions in the radially exterior direction and in the radially interior direction are at different rates of reduction.
49. (Previously Presented) The injector component as recited in claim 48, wherein the first radial direction is towards a radial exterior of the end face, the second radial direction is towards a radial interior of the end face, and the rate of reduction in the radially exterior direction is greater than the rate of reduction in the radially interior direction.
50. (Previously Presented) The injector component as recited in claim 49, wherein the bottom end face is a bottom-most linear surface of the injector component.
51. (Currently Amended) The injector component as recited in claim 21, wherein the point of maximum thickness forms an annular edge, which is a ring facing the upward facing end face of the armature. 
52. (Previously Presented) The injector component as recited in claim 21, wherein the bottom end face extends perpendicularly to a central axis of the injector component.
53. (Currently Amended) The injection as recited in claim 21, wherein the radial exterior half is a radially exterior half of the base body above the bottom region.
54. (Currently Amended) The injection as recited in claim 21, wherein the radial exterior half is a radially exterior half of the base body at the bottom end face of the base body.

Allowable Subject Matter
Claims 21-26, 28-30, 38-42, 45, 48-54 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior arts, Abe (US 20110155103) and Katsumata (US 20160230725), fail to teach and make obvious all limitations of the claimed invention as amended above. No additional evidence was found teach the combinations recited in independent claims 21, 30, and 38. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752